                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    ERNEST RODRIGUEZ CERVANTES,                           Case No. 18-cv-00644-JD
                                                        Plaintiff,
                                   8
                                                                                              ORDER REOPENING CASE AND
                                                 v.                                           DISMISSING COMPLAINT WITH
                                   9
                                                                                              LEAVE TO AMEND
                                  10    SAN JOSE SHERIFF'S DEPARTMENT, et
                                        al.,                                                  Docket No. 17
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a detainee, filed a pro se civil rights complaint under 42 U.S.C. § 1983. The case

                                  14   was dismissed without prejudice due to plaintiff’s failure to pay the filing fee or submit a motion

                                  15   to proceed in forma pauperis. Plaintiff has filed a motion to proceed in forma pauperis, which will

                                  16   be addressed in a separate order. The case is reopened and the Court will review the complaint.

                                  17                                                DISCUSSION

                                  18           STANDARD OF REVIEW

                                  19           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  20   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  21   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  22   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  23   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  24   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696 , 699 (9th

                                  25   Cir. 1990).

                                  26           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  27   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  28   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to
                                   1   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

                                   2   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   3   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   4   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   5   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   6   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   7   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   8   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   9   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  11   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  12   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).
Northern District of California
 United States District Court




                                  13          LEGAL CLAIMS

                                  14          Plaintiff alleges that he was improperly arrested and detained by the police. “‘Federal law

                                  15   opens two main avenues to relief on complaints related to imprisonment: a petition for habeas

                                  16   corpus, 28 U.S.C. § 2254, and a complaint under the Civil Rights Act of 1871, Rev. Stat. § 1979,

                                  17   as amended, 42 U.S.C. § 1983. Challenges to the lawfulness of confinement or to particulars

                                  18   affecting its duration are the province of habeas corpus.’” Hill v. McDonough, 547 U.S. 573, 579

                                  19   (2006) (quoting Muhammad v. Close, 540 U.S. 749, 750 (2004)). “An inmate’s challenge to the

                                  20   circumstances of his confinement, however, may be brought under § 1983.” Id.

                                  21          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or speedier

                                  22   release’” from confinement. Skinner v. Switzer, 131 S. Ct. 1289, 1293 (2011) (quoting Wilkinson

                                  23   v. Dotson, 544 U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S. 740, 747 (1998); Edwards

                                  24   v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). “Where the

                                  25   prisoner’s claim would not ‘necessarily spell speedier release,’ however, suit may be brought

                                  26   under § 1983.’” Skinner, 131 S. Ct. at 1293 (quoting Wilkinson, 544 U.S. at 82). As a

                                  27   consequence, challenges to prison conditions traditionally have been cognizable only via § 1983,

                                  28   while challenges implicating the fact or duration of confinement must be brought through a habeas
                                                                                         2
                                   1   petition. Docken v. Chase, 393 F.3d 1024, 1026 (9th Cir. 2004).

                                   2          Plaintiff states that the Santa Clara SWAT team used excessive force in arresting him. He

                                   3   states he is currently detained pending murder charges. For relief he describes his injuries from

                                   4   the arrest, states that he has been detained for two years and seeks this Court to appoint counsel.

                                   5   The Court cannot appoint an attorney in plaintiff’s case. To the extent that he seeks to be released

                                   6   from custody, he may file a federal habeas petition after he has been convicted and he has

                                   7   exhausted his claims. To the extent plaintiff seeks money damages resulting from his arrest,

                                   8   plaintiff is informed that in order to recover damages for an allegedly unconstitutional conviction

                                   9   or imprisonment, or for other harm caused by actions whose unlawfulness would render a

                                  10   conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction or

                                  11   sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

                                  12   state tribunal authorized to make such determination, or called into question by a federal court’s
Northern District of California
 United States District Court




                                  13   issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S. 477, 486-487 (1994). A claim

                                  14   for damages bearing that relationship to a conviction or sentence that has not been so invalidated is

                                  15   not cognizable under § 1983. Id. at 487. The complaint is dismissed with leave to amend to

                                  16   address the deficiencies noted above.

                                  17                                             CONCLUSION

                                  18          1.      The Order of Dismissal (Docket No. 11) is VACATED and this case is

                                  19   REOPENED. The motion to present a late claim (Docket No. 17) is DENIED. Plaintiff shall

                                  20   present all of his claims in an amended complaint.

                                  21          2.      The complaint is DISMISSED with leave to amend. The amended complaint must

                                  22   be filed within twenty-eight (28) days of the date this order is filed and must include the caption

                                  23   and civil case number used in this order and the words AMENDED COMPLAINT on the first

                                  24   page. Because an amended complaint completely replaces the original complaint, plaintiff must

                                  25   include in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

                                  26   Cir. 1992). He may not incorporate material from the original complaint by reference. Failure to

                                  27   amend within the designated time will result in the dismissal of this action.

                                  28          3.      It is the plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                                                                          3
                                   1   Court informed of any change of address by filing a separate paper with the clerk headed “Notice

                                   2   of Change of Address,” and must comply with the Court’s orders in a timely fashion. Failure to

                                   3   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                   4   Civil Procedure 41(b).

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 26, 2018

                                   7

                                   8
                                                                                                     JAMES DONATO
                                   9                                                                 United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        ERNEST RODRIGUEZ CERVANTES,
                                   4                                                          Case No. 18-cv-00644-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SAN JOSE SHERIFF'S DEPARTMENT, et
                                   7    al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 26, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Ernest Rodriguez Cervantes ID: 16002835
                                       County Jail
                                  18   150 W. Hedding Street
                                       San Jose, CA 95110
                                  19

                                  20

                                  21   Dated: October 26, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          5
